DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending.

Terminal Disclaimer

A Terminal Disclaimer was electronically filed on July 26, 2021 and automatically approved.

EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. W. Brad Barger, Registration Number 69,566 on July 30, 2021.

The application has been amended as follows: 


Claims 

In claim 20, line 2
	Deleted 



Allowable Subject Matter
Claims 1-20 are allowed.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN F RAYYAN whose telephone number is (571)272-1675.  The examiner can normally be reached on Monday 8am-4:00pm,T,TH 8-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/S.F.R/Examiner, Art Unit 2167                                                                                                                                                                                                        July 30, 2021

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167